Where a life insurance policy contains an Automatic Premium Loan (APL) clause whereby the company can elect to change the mode of premium payments from monthly to annual only where there is sufficient cash value remaining to cover the cost of an annual premium, and, notwithstanding this provision, the company invokes the APL clause even when there was insufficient cash value to cover a full annual premium, and where such decision of the company militates against the interests of the policyholder or his beneficiary, the company cannot be heard to complain because the trial court held that the company was bound by the consequences of its own election.
When a company for its own convenience decides to annualize premium payments on the anniversary date of the policy, its decision will not be disturbed unless some resulting prejudice to the policyholder (or his beneficiary) is demonstrated as was done here.
Accordingly, I join in the concurrence.